IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                       NO. WR-68,213-06



                     EX PARTE CARL WAYNE WILEY, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR43897-C IN THE 385 TH DISTRICT COURT
                         FROM MIDLAND COUNTY



       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to fifty years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claims regarding judicial and

prosecutorial misconduct involving former assistant district attorney Ralph Petty are without

merit. There is no indication that Mr. Petty worked on this applicant’s prior habeas

application for the judge’s office in this cause. Therefore, we deny relief.

       Applicant’s other claims challenging his conviction are dismissed pursuant to T EX.
C ODE C RIM. P RO. Art. 11.07 §4.



Delivered: March 16, 2022

Do not publish